Citation Nr: 1001351	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a respiratory 
disorder as secondary to exposure to asbestosis.  

3.  Entitlement to a compensable initial rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for chronic sinusitis and a respiratory disorder, 
and granted entitlement to service connection for 
chondromalacia of the left knee.  Timely appeals were noted 
with respect to the denials of service connection and the 
noncompensable rating for chondromalacia of the left knee.

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on April 28, 
2005.  A copy of the hearing transcript has been associated 
with the file.

In June 2006, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.  

Correspondence received in November 2007 raises claims of 
entitlement to service connection for post-traumatic stress 
disorder, non-service-connected pension benefits and special 
monthly pension based on the need for aid and attendance.  To 
date, no action has been taken on these matters, and they are 
hereby referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The record contains an authorization form to obtain records 
from a community health center; however, there is no evidence 
that these records were requested.  Because VA is on notice 
that there are additional records that may be applicable to 
the Veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the community health center 
and request that all records pertinent to 
the Veteran be provided for inclusion with 
the claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
